Citation Nr: 0406233	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  04-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
October 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia. 


FINDING OF FACT

There is no current medical diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A.  The VCAA provides that VA will assist a claimant in 
obtaining information and evidence necessary to substantiate 
a claim.  As part of the notice, VA is to specifically inform 
the claimant which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on 
behalf of the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case (SOC), and correspondence from the RO, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
particular, the Board notes an evidence development letter 
dated in August 2003 in which the veteran was advised of the 
type of evidence necessary substantiate his claim of service 
connection for PTSD.  In that letter, the veteran was also 
advised of his and VA's responsibilities under VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  The Board notes that 
this letter was provided prior to the RO's unfavorable 
September 2003 rating decision.

The Board also finds that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The record reflects that, in December 2003, the RO issued 
letters to the National Archives and Records Administration, 
and to the United States Armed Services Center for Research 
of Unit Records (USASCRUR).  In these letters, the RO 
requested that these agencies verify the specific in-service 
stressors that had been identified by the veteran.  It 
appears that no responses were ever received by the RO from 
these agencies.

Normally, in cases in which these agencies failed to respond 
to requests by the RO for verification of stressors, the 
Board would remand the case to the RO so that they could 
undertake further effort to verify the alleged stressors.  
However, as will be explained in greater detail below, a VA 
psychiatrist who evaluated the veteran in November 2003 
specifically found that the veteran had served in combat 
during World War II.  The psychiatrist also specifically 
discussed the specific stressors reported by the veteran, and 
appeared to have accepted those stressors as having actually 
occurred.  Nevertheless, the psychiatrist determined that the 
veteran did not have PTSD as a result of his military 
service.  There is no contrary medical evidence of record 
suggesting that the veteran may have PTSD.

Under such circumstances, the Board believes that additional 
evidentiary development is unnecessary.  In essence, the 
Board believes that, even if every effort were taken to 
verify that the veteran's reported in-service stressors had 
occurred, there would remain no reasonable possibility that 
such verification would serve to substantiate the claim 
because the medical evidence of record would still show that 
the veteran did not have PTSD as a result of those stressors.

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed to substantiate his claim, and in 
obtaining evidence to the extent necessary under the 
circumstances, as required by the VCAA.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

Service Connection for PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he developed PTSD as a 
result of several combat-related experiences that occurred 
while serving aboard the USS O'Brien during World War II.  In 
particular, he has pointed to a kamikaze attack in which a 
Japanese plane crashed into the ship causing a great deal of 
smoke to spread.  He indicated that other Japanese planes 
circled the ship on a daily basis.  The veteran has also 
pointed to an incident in which the ship came under attack by 
German forces, and a second kamikaze attack in which over 
fifty shipmates were killed.

In support of his claim, the veteran submitted a documented 
entitlement "USS O'Brien DD-725: O'Brien History", which 
purports to tell the history of this ship from the date of 
launch in July 1943 through 1972.  In this document, it was 
noted that the USS O'Brien had participated in the shore 
bombardment of Cherbourg, and was engaging German shore 
batteries at Cape Levi near Cherbourg in June 1944 when it 
received a direct hit just above the bridge.  It was noted 
that thirteen men were killed and nineteen wounded.

It was also noted that, in December 1944, the USS O'Brien had 
joined the 7th fleet assault forces at Ormac Bay, P.I., where 
its crewman assisted in extinguishing fires aboard the USS 
Ward while coming under continuous air attack.  Later that 
month, the USS O'Brien also fought fires in LST-472, which 
had been caused by kamikaze attacks, and rescued 198 
survivors.  It was also noted that, in January 1945, a plane 
had crashed into the port side of the USS O'Brien in a 
kamikaze attack, which caused slight damage to the fantail.  
Thereafter, in February 1945, the ship participated in air 
strikes against Tokyo, Iwo Jima, and the Bonin Islands.  The 
ship also came under kamikaze attack in March 1945, which 
exploded a magazine.  As a result, fifty soldiers were killed 
or missing, and seventy-six were wounded.

The veteran has also submitted a May 1948 decision by the 
Board, which pertained to a claim brought by another veteran.  
In that decision, the Board noted that the veteran in that 
case had been wounded in action when an enemy dive-bomber 
crashed into his ship.  This decision does not reveal the 
name of the ship in question.  However, the veteran asserted 
that the individual discussed in that decision had also 
served aboard the USS O'Brien.

The Board notes that the veteran's service medical records 
are negative for any complaints or diagnoses of a psychiatric 
disorder.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d). 

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Section 1154(b) of Title 38 of the United States Code 
provides that, with respect to combat veterans, that the 
Secretary of VA shall accept as sufficient proof of 
service-connection of a claimed injury or disease, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  

As discussed in detail above, the veteran has reported being 
exposed to various combat-related stressors while serving 
aboard the USS O'Brien.  In support of his claim, he has 
submitted a document purporting to describe the history of 
the USS O'Brien, which discusses various combat-related 
incidents in which the ship was involved between May 1944 and 
February 1945.  

The Board notes that the veteran's service personnel records 
have not been obtained and associated with the claims folder.  
Thus, it is unclear precisely on what dates the veteran 
served aboard the USS O'Brien.  However, notations in his 
service medical records confirm that he was aboard that ship 
from at least June 1945 to March 1946.  Unfortunately, these 
dates do not correspond to the dates identified for various 
combat-related incidents in the supporting document submitted 
by the veteran.

In any event, as alluded to above, the record reflects that 
the veteran underwent a VA examination in November 2003.  In 
the report of that examination, the psychiatrist noted that 
the veteran had described being involved in several combat-
related incidents while serving aboard the USS O'Brien.  In 
particular, the veteran described being involved in a 
firefight while serving off the shore of Normandy in which 
thirteen men were killed.  The veteran also described two 
incidents in which the ship was hit by planes in a kamikaze 
attack.  He reported that 54 individuals were killed and that 
over 100 hundred were wounded.  He explained that he was 
smoked out of his hole during this event.  The veteran also 
described seeing dead bodies, including that of the Japanese 
pilot, which they reportedly threw overboard.

During his examination, the veteran reported experiencing 
flashbacks to these events, and nightmares approximately one 
time every six months.  He also reported experiencing monthly 
intrusive thoughts of combat, and some problems with 
decreased concentration.  He denied experiencing 
hypervigilance or exaggerated startled response.  He also 
denied any avoidance symptoms.  

Based on the veteran's report, and his clinical evaluation, 
the VA psychiatrist concluded that the veteran was involved 
in active combat during World War II in which his ship was 
fired upon.  The psychiatrist determined that the veteran had 
some symptoms consistent with PTSD, including occasional 
flashbacks, nightmares, and intrusive thoughts.  However, the 
psychiatrist concluded that the veteran did not meet the full 
criteria for PTSD because had denied any avoidance symptoms.  
The psychiatrist noted that the veteran had no difficulty 
talking about his experiences and that he reported no 
disability related to his symptoms.  The psychiatrist 
determined that he saw no evidence of disability related to 
psychiatric illness in this case.

In short, the VA psychiatrist found that the veteran had 
served in combat in World War II, and that the specific 
stressors he reported had occurred, but nevertheless found 
that he did not meet the criteria for a diagnosis of PTSD.  
The Board notes that there is no contrary medical evidence of 
record suggesting that the veteran does have PTSD as a result 
of his military service.  

In light of the aforementioned evidence, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  In essence, the Board finds that, even if it were 
presumed that the veteran had served in combat, the competent 
and probative medical evidence establishes that he does not 
currently have PTSD.  Under these circumstances, the Board 
also finds that a specific determination as to whether or not 
the veteran served in combat is not necessary.

The veteran's accredited representative has argued that the 
VA psychiatrist was wrong to conclude that the veteran did 
not have PTSD merely because he did not meet all of the 
criteria for such a diagnosis.  The Board notes, however, 
that the matter of whether or not a diagnosis of PTSD is 
warranted is a matter to be determined by a competent medical 
health-care provider.  Although it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, neither the Board nor the veteran's representative 
is considered competent to offer his own independent medical 
determination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
It is well established that a layperson is not considered 
capable of opining on matters requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran has PTSD as a 
result of his naval service.  § 38 U.S.C.A. §5107. 


ORDER

Service connection for PTSD is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




